Mb. Justice Linscott delivered the opinion of the court: From the stipulation of facts herein, it appears that for more than one year prior to the 10th day of November, A. D. 1936, one Edward A. Nolan was in the employ of the respondent as a highway maintenance patrolman in District No. 6; that on November 10th, 1936, about ten o’clock A. M., while in the course of his employment, said Edward A. Nolan was removing some broken pavement on S. B. I. Route 48 near Willey’s Station in Christian County, preparatory to replacing it with new pavement; that at such time and place, while said Nolan was working with a pick on the pavement, a truck passed at a speed of about 25 miles per hour; that the corner of the truck either struck Nolan as it was passing, or struck the pick which he was using and threw it back against him, thereby causing injuries from which he died on the same day; that said Edward A. Nolan was removed to the hospital and an emergency operation performed; that apparently the driver of the truck did not know of the injury to Nolan, and the fellow employees of said Nolan were so excited over the accident, that they failed to obtain the license number of such truck, and the driver thereof has never been located, although the Sheriff and coroner of Christian County made diligent inquiry in that behalf. Upon consideration of the record herein, the court finds: 1. That said Edward A. Nolan and respondent were, on the 10th day of November, A. D. 1936, operating under the provisions of the Workmen’s Compensation Act. 2. That on said date said Edward A. Nolan sustained accidental injuries which arose out of and in the course of his employment, and which resulted in his death on the same day. 3. That notice of the accident was given to the respondent and claim for compensation made within the time required .by the provisions of such Act. 4. That the earnings of said Edward A. Nolan during the year next preceding the injury were $1,440.00, and his average weekly wage was $27.70. 5. That the necessary first aid, medical, surgical and hospital services were provided by the respondent herein. 6. That said Edward A. Nolan left him surviving Bertha Nolan, his widow, and Phyllis Nolan, his daughter, both of whom were totally dependent upon the earnings of said Edward A. Nolan for their support and maintenance; that said Phyllis Nolan was born- June 27th, 1923, and therefore was 13 years of age at the time of the death of her father as aforesaid. 7. That under the provisions of Section 7-a and 7-h-3 of the Compensation Act, the amount of compensation to be paid by the respondent on account of the death of said Edward A. Nolan is Forty-four Hundred Fifty Dollars ($4,450.00), payable in weekly installments of $15.24 per week commencing on November 11th, 1936. 8. That the share of such compensation which otherwise would be payable to said Phyllis Nolan, should be paid to her mother, Bertha Nolan, for the support of said child. 9. That said Bertha Nolan is now entitled to have and receive from the respondent the sum of Seven Hundred Thirty-one Dollars and Fifty-two Cents ($731.52), being the amount- of compensation which has accrued from November 11th, 1936 to October 13th, 1937. It Is Therefore Ordered that the share of such compensation which otherwise would be payable to said Phyllis Nolan shall-be paid to her mother, Bertha Nolan, for the support of said Phyllis Nolan. It Is Further Ordered that an award be entered herein in favor of the claimant Bertha Nolan for the sum of $4,450.00, payable as follows: the sum of $731.52 being the amount of compensation which has accrued from November 11th, 1936 to October 13th, 1937, shall be paid forthwith. The balance of said compensation, to-wit, the sum of Thirty-seven Hundred Eighteen Dollars and Forty-eight Cents ($3,718.48), shall be paid in weekly installments of Fifteen Dollars and Twenty-four Cents ($15.24) commencing October 20th, 1937. This award being made under the terms of the Workmen’s Compensation Act for the death of a State employee, is subject to the provisions of an Act entitled “An Act Making an Appropriation to Pay Claims Arising Out of Injuries to State Employees, and Providing for the Method of Payment Thereof,” approved July 3d, 1937 (Session Laws of 1937, p. 83). In accordance with the provisions of such Act, this award is subject to the approval of the Governor, and upon such approval, is payable from the appropriation from the Road Fund in the manner provided in such Act.